                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                 H     [i   iL     m     Ri
                                Richmond Division


ANNE MARIE CHAMBERS,
                                                                         r           -12m
                                                                          i^LbKK. U^. DISTRICT COURT
                                                                                RICHMOND. VA
       Petitioner,

V.                                                     Civil Action No. 3:19CV126-HEH

D.K. WILLIAMS,

       Respondent.

                              MEMORANDUM OPINION
           (Dismissing 28 U.S.C.§ 2255 Petition for Want of Jurisdiction)

       Anne Marie Chambers, a federal inmate proceeding pro se, submitted a 28 U.S.C.

§ 2241 petition to the United States District Court for the District of Connecticut. That

Court found the § 2241 petition to be a successive, unauthorized § 2255 motion

("Successive § 2255 Motion," ECF No.6)and transferred the Successive § 2255 Motion

to this Court. (ECF No. 7.)

       Chambers was convicted of conspiracy to possess with intent to distribute crack

cocaine, use of a firearm during a drug trafficking crime, and importing cocaine into the

United States. See United States v. Chambers, Nos. 95-5362,95-5364,95-5363,95-

5496, 1996 WL 511484, at *1 (4th Cir. Sept. 10, 1996). The Court sentenced Chambers

to 480 months of incarceration. See United States v. Chambers, No. 3:94CR89(E.D. Va.

May 1, 1995), ECF No.91. The Fourth Circuit affirmed her convictions and sentence.

See Chambers, 1996 WL 511484, at *1-4. Since that time, her sentence has been

reduced twice, and she is now serving a 360-month term ofimprisonment. Chambers,
